t c memo united_states tax_court h michael muniz petitioner v commissioner of internal revenue respondent docket no filed date h michael muniz pro_se brandon s cline and kenneth allan hochman for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s federal_income_tax for tax_year of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure the issues for decision are whether petitioner i sec_1 unless otherwise indicated all section references are to the internal continued entitled to an alimony deduction for a lump sum paid to his former wife in and liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida when the petition was filed petitioner has been an attorney licensed in the state of florida since additionally petitioner obtained a certified_public_accountant c p a license in which he has since placed on inactive status petitioner and his former wife annette filippini were married on date on date ms filippini filed an amended petition for dissolution of marriage and other relief in the circuit_court of the fifteenth judicial circuit in and for palm beach county florida petitioner and ms filippini executed a partial mediated marital settlement agreement msa on date paragraph of the msa sets out the terms of alimony between petitioner and ms filippini under the terms of this continued revenue code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar paragraph petitioner was obligated to pay nonmodifiable bridge-the-gap alimony to ms filippini of dollar_figure per month subject_to certain requirements based on his income additionally petitioner was obligated to pay dollar_figure for health insurance for ms filippini and her son for three months followed by the lesser_of dollar_figure per month or the actual cost of health insurance for nine months apart from the terms set out regarding nonmodifiable bridge-the-gap alimony ms filippini waived all other claims to permanent and periodic alimony lump-sum alimony and or rehabilitative alimony petitioner and ms filippini entered into an agreed order on payment of wife’s alimony by husband first order on date the first order required petitioner to pay ms filippini dollar_figure in satisfaction of the alimony ordered under the msa petitioner satisfied his alimony obligations under the msa and the first order in date circuit judge charles burton reserved ruling on ms filippini’s request for attorney’s fees and costs petitioner and ms filippini subsequently entered into an agreed order second order on date resolving all remaining issues in their divorce under florida law bridge-the-gap alimony is intended to assist a former spouse with short-term needs and may not exceed two years in duration fla stat ann sec_61 west supp bridge-the-gap alimony terminates upon the death of either party or upon the remarriage of the recipient id proceeding the second order obligated petitioner to pay dollar_figure to ms filippini ms filippini testified at trial that the dollar_figure payment was a settlement for attorney’s fees and the division of marital assets and was not intended to be alimony ms filippini did not claim the dollar_figure as alimony on her federal_income_tax return judge burton entered a final judgment of dissolution of marriage final judgment on date the msa and the second order were incorporated into but not merged into the final judgment the final judgment stated that the msa and the second order shall in all respects survive the final judgment and be forever binding and conclusive upon the parties through ms filippini’s attorney petitioner paid dollar_figure in satisfaction of the second order on date on date ms filippini served upon petitioner former wife’s notice of former husband’s compliance with final judgment and order dated date respondent mailed the notice_of_deficiency to petitioner on date the notice_of_deficiency determined that the dollar_figure payment to ms filippini did not constitute alimony under sec_71 and was therefore not deductible by petitioner petitioner timely petitioned the court for review on date opinion i burden_of_proof the commissioner’s determination as to a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs ii alimony deduction sec_215 allows as a deduction an amount equal to the alimony or separate_maintenance payments paid_by an individual during such individual’s tax_year sec_71 defines an alimony_or_separate_maintenance_payment to be any payment made in cash that satisfies the following conditions the payment is received by or on behalf of a spouse under a divorce or separation agreement the divorce or separation agreement does not designate the payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 in the case of an individual who is legally_separated from his spouse under a decree of divorce or separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time the payment is made and there is no liability to make a payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse a divorce or separation agreement executed after date does not need to expressly state that payments cease upon the death of the payee spouse as long as state law provides for automatic termination of payments upon the death of the payee spouse see tax_reform_act_of_1986 pub_l_no sec b stat pincite respondent argues that petitioner’s payment of dollar_figure to ms filippini does not meet the requirements of sec_71 and therefore he cannot deduct it as alimony in the notice_of_deficiency respondent noted that a lump-sum payment under florida law creates a vested right in the payee which would not end upon the payee’s death petitioner filed a motion for summary_judgment on date which the court denied on date in respondent’s response to petitioner’s motion for summary_judgment response on date respondent raised for the first time doubt as to whether the dollar_figure payment was for support or for a property settlement at trial respondent again argued that the payment was not alimony pointing to the provision for alimony in the msa and the incorporation of the msa into the final judgment as well as petitioner’s satisfaction of the first order in date petitioner argues that respondent waived any challenge to the nature of the dollar_figure payment when he did not dispute the nature of the payment in the notice_of_deficiency we interpret petitioner’s argument to mean that the alternative rationale that respondent raised in his response is a new_matter within the meaning of rule a and therefore respondent bears the burden_of_proof with regard to this argument we do not agree that respondent raised a new_matter by arguing that the dollar_figure payment was not alimony the notice_of_deficiency informed petitioner that the payment was not deductible because it did not meet the requirements for a deductible_alimony payment a new position taken by the commissioner is not necessarily a new_matter if it merely clarifies or develops the original determination and is consistent with or does not increase the amount of deficiency 61_tc_744 citing 50_tc_478 respondent’s argument advanced in his response involves the same code section does not affect the amount of the deficiency and is consistent with his original determination that the dollar_figure payment was not deductible see id examination of the various documents related to petitioner’s divorce from ms filippini indicates that the dollar_figure payment does not appear to be an alimony payment first the msa ordered petitioner to pay nonmodifiable bridge-the-gap alimony to ms filippini in monthly amounts that when totaled do not add up to dollar_figure and ms filippini waived her rights to all other forms of alimony from petitioner second petitioner satisfied his alimony obligations under the msa and the first order in thus the dollar_figure payment appears to be a property settlement which is not deductible under sec_215 rather than a deductible_alimony payment see sec_1041 however the dollar_figure payment satisfies the first three requirements of sec_71 the payment was made to ms filippini under a divorce or separation agreement that did not designate the payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 see sec_71 and b further petitioner and ms filippini were not members of the same household at the time the payment was made see sec_71 that leads us to the fourth requirement of sec_71 that the obligation to make the dollar_figure payment terminate in the event of ms filippini’s death see sec_71 if it did terminate and we conclude that the payment is alimony and not a property settlement the payment is deductible under sec_215 the second order does not specify whether petitioner would have been liable to make the dollar_figure payment if ms filippini had died before the payment was made we must look to florida law to determine petitioner’s liability in this regard see 81_tc_614 aff’d without published opinion 829_f2d_39 6th cir petitioner argues that the payment was lump-sum alimony florida law recognizes lump-sum alimony fla stat ann sec_61 west supp canakaris v canakaris so 2d fla lump-sum alimony under florida law creates a vested right in the payee spouse which does not terminate upon the payee spouse’s death canakaris so 2d pincite t here does arise upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse’s remarriage or death nor subject_to modification boyd v boyd so 2d fla dist ct app by definition ‘lump-sum alimony’ is a fixed and certain amount the right to which is vested in the recipient and which is not therefore subject_to increase reduction or termination in the event of any contingency specifically including those of death or remarriage lump-sum alimony under florida law creates a vested right in the payee spouse which survives the payee spouse’s death and therefore fails to satisfy the condition set out in sec_71 thus under florida law lump-sum alimony constitutes a property settlement for federal_income_tax purposes see rood v commissioner tcmemo_2012_122 w e find that the payments were for a definite sum and in the nature of a final property settlement filipov v filipov so 2d fla dist ct app lump-sum alimony is essentially payment of a definite sum and is in the nature of a final property settlement accordingly assuming petitioner’s dollar_figure payment was intended by petitioner and ms filippini to be lump-sum alimony that payment is nevertheless a property settlement under florida law and is not deductible for purposes of sec_215 petitioner urges us to consider that his liability to make further payments to ms filippini was extinguished as soon as he rendered payment to her unfortunately for petitioner that is not the test mandated by the code or the laws of the state of florida petitioner’s dollar_figure payment to ms filippini fails to satisfy the requirements for alimony under sec_71 and is not deductible under sec_215 iii sec_6662 accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 defines understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the taxpayer has the burden_of_proof including the burden of proving that the penalty is inappropriate because of substantial_authority or reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite the understatement of income_tax is dollar_figure which is greater than dollar_figure which is in turn greater than of the tax required to be shown on the return thus the understatement is substantial for purposes of the sec_6662 accuracy-related_penalty we conclude that respondent met his burden of production in showing that petitioner substantially understated his income_tax for tax_year pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs factors to be considered include the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge education and experience and reliance on the advice of a tax professional id petitioner did not address the sec_6662 penalty in his pretrial memorandum but at trial he stated that he claimed the alimony deduction in good_faith after he thought about it deliberately petitioner did not elaborate on what sources he used to determine his proper tax_liability nor did he consult a tax professional for advice on the issue petitioner is a licensed attorney who at one point held an active c p a license his education and experience should have alerted him to the fact that alimony is not deductible under sec_215 unless it satisfies the requirements of sec_71 see eg 296_f3d_607 7th cir upholding the sec_6662 penalty against a taxpayer who was a licensed attorney and c p a aff’g tcmemo_2000_20 argyle v commissioner tcmemo_2009_218 98_tcm_259 aff’d 397_fedappx_823 3d cir upholding the sec_6662 penalty against a c p a taxpayer petitioner has not met his burden of proving that he acted in good_faith and with reasonable_cause and we sustain the sec_6662 accuracy-related_penalty in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
